Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
FoxMind Canada Enterprises Ltd.

                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


FOXMIND CANADA ENTERPRISES LTD.,               CIVIL ACTION NO.
                                                21-cv-5142 (KPF)
                                  Plaintiff,

                     v.
                                                  PRELIMINARY
MAY BABY SUPPLIES STORE, MEETS BABY            INJUNCTION ORDER
STORE, METREON STORE, MEZOJAOIE
OFFICIAL STORE, MEZOJAOIE STORE,
MHW STORE, MINGXIJTS STORE, MJV TOY
STORE, MOMMY&BABY SHOPPING STORE,
MONTESSORI BABY STORE, MORELOVE
BABY STORE, MOTHER&BABY SUPPLIES
DROPSHIPPING STORE, MUMMY BABY
WORLD STORE, MUMMY BABY'S ROOM
STORE, MURPGY TOY STORE, MUSTB TOY
STORE,   MY    LOVELYHOME     STORE,
NEWFOUND TOY STORE, NEWLY DESIGN
77 STORE, NOT TOY STORE, ONIONS
STORE, PLAYIN BLOCK STORE, PLEASURE
TOY WORLD STORE, POP IT BASE STORE,
POPCORN9, PURPLE KNIGHT STORE,
QIUQIAN TOY STORE, QWZ FIRST TOY
STORE, RAPIDEST DROPSHIPPING STORE,
RC-TOY STORE, ROBOT STORE, SAFE-
HEALTHY STORES STORE, SHINEYAL BABY
STORE,       SHINYHOME        STORE,
SHOP1541226424 STORE, SHOP15692266
STORE,      SHOP2660192       STORE,
SHOP2944189    STORE,   SHOP2963198
STORE,       SHOP3090119       STORE,
SHOP4375054     STORE,    SHOP4693073
STORE,       SHOP5005481       STORE,
SHOP5021140     STORE,    SHOP5028201
STORE,       SHOP5132075       STORE,
SHOP5426288     STORE,    SHOP5435121
STORE,       SHOP5576032       STORE,
SHOP5598015     STORE,    SHOP5789382
STORE,       SHOP5881993       STORE,
SHOP5888242 STORE, SHOP910341092
STORE,      SHOP910369206      STORE,
SHOP910821027 STORE, SHOP910954036
STORE,      SHOP910959030      STORE,
SHOP911125275 STORE, SHOP911131183
STORE,      SHOP911233007      STORE,
SHOP911263181 STORE, SHOP911264336
STORE,      SHOP911415377      STORE,
SHOP911416625 STORE, SHOP911423157
STORE,      SHOP911423320      STORE,
SHOP911424269 STORE, SHOP911550186
STORE,      SHOP911600245      STORE,
SHOP911608529 STORE, SHOP911611496
STORE, SHOP911614247 STORE, STONEXI
STORE, SUMMER STYLE STORE, SUNVERY
STORE, TOP-HANDICRAFT DROPSHIPPING
STORE,   TOPMASK     STORE,   TOTOPAI
STORE, TOY DROPSHIP STORE, TOY
FRIENDS STORE, TOY GRASS GARDEN
STORE, TOY MEMORIES STORE, TOY
ROOM     STORE,    TOY&KIDS    STORE,
TOYDEALIEXPRESS STORE, TOYDROPSHIP
STORE,    TOYDROPSHIPPING      STORE,
TOYFOND     STORE,   TOYS-WHOLESALE
STORE, TOYUI STORE, TUOOWE TOY
OFICCIAL STORE, TUOOWE TOY STORE,
UNIQUE BABY-TOYS STORE, UYOUNTH
STORE,      VBATTYASTORE       STORE,
VBATTYBVIP STORE, VBATTYCVIP STORE,
VBATTYEVIP STORE, VBATTYFVIP STORE,
VBATTY-TOY     STORE,     VDGEHTEDYE
STORE, VIP MEMBER STORE, WARM LIFE
DEPARTMENT     STORE,    WEEKDAYTOYS
STORE,     WIGGLE      BABY    STORE,
WINNERECO-OFFICIAL STORE, WISHA TOY
OFFICIALFLAGSHIP STORE, WORLD AZZ
STORE, WOTTLER TOYS-FACTORY STORE,
X&Z BABIES SHOP STORE, XIAO BAO ZI
STORE, XIXIAD STORE, XIYANGYANG
STORE,   X-PRO   STORE, YANUOTOYS
STORE, YDAENERYS TOY STORE, YU-SHI
TOY HOUSE STORE, ZG-DROPSHIPPING
STORE and ZG-H STORE,

                        Defendants.
                     GLOSSARY


Term            Definition
Plaintiff    or FoxMind Canada Enterprises Ltd.
FoxMind
Defendants      May Baby Supplies Store, Meets Baby Store,
                Metreon Store, MezoJaoie Official Store,
                MezoJaoie Store, MHW Store, MINGXIJTS
                Store, MJV TOY Store, Mommy&Baby
                Shopping Store, Montessori Baby Store,
                MoreLove Baby Store, Mother&Baby Supplies
                Dropshipping Store, Mummy baby world
                Store, Mummy Baby's Room Store, Murpgy
                Toy Store, MustB Toy Store, My LovelyHome
                Store, Newfound Toy Store, Newly Design 77
                Store, Not Toy Store, Onions Store, PLAYIN
                Block Store, Pleasure Toy World Store, pop it
                base Store, popcorn9, purple Knight Store,
                QiuQian Toy Store, QWZ First Toy Store,
                Rapidest Dropshipping Store, RC-Toy Store,
                Robot Store, Safe-Healthy Stores Store,
                shineyal baby Store, ShinyHome Store,
                shop1541226424      Store,  Shop15692266
                Store, Shop2660192 Store, Shop2944189
                Store, Shop2963198 Store, Shop3090119
                Store, Shop4375054 Store, Shop4693073
                Store, Shop5005481 Store, Shop5021140
                Store, Shop5028201 Store, Shop5132075
                Store, Shop5426288 Store, Shop5435121
                Store, Shop5576032 Store, Shop5598015
                Store, Shop5789382 Store, Shop5881993
                Store, Shop5888242 Store, Shop910341092
                Store,        Shop910369206            Store,
                Shop910821027 Store, Shop910954036
                Store,        Shop910959030            Store,
                Shop911125275 Store, Shop911131183
                Store,        Shop911233007            Store,
                Shop911263181 Store, Shop911264336
                Store,        Shop911415377            Store,
                Shop911416625 Store, Shop911423157
                Store,        Shop911423320            Store,
                Shop911424269 Store, Shop911550186
                Store,        Shop911600245            Store,
                Shop911608529 Store, Shop911611496
                Store, Shop911614247 Store, Stonexi Store,
                Summer style store, SUNVERY Store, Top-
                Handicraft Dropshipping Store, TopMask

                           i
                   Store, ToToPai Store, Toy DropShip Store, toy
                   friends Store, Toy grass garden Store, Toy
                   memories Store, Toy Room Store, Toy&Kids
                   Store, ToydeAliexpress Store, ToyDropShip
                   Store, ToyDropshipping Store, Toyfond Store,
                   Toys-Wholesale Store, Toyui Store, Tuoowe
                   Toy Oficcial Store, Tuoowe Toy Store, Unique
                   Baby-Toys        Store,     UYOUNTH      Store,
                   VbattyAstore      Store,    VbattyBvip   Store,
                   VbattyCvip       Store,    VbattyEvip    Store,
                   VbattyFvip       Store,    Vbatty-Toy    Store,
                   vdgehtedye Store, VIP Member Store, Warm
                   life Department Store, WeekdayTOYS Store,
                   Wiggle Baby Store, winnereco-official Store,
                   Wisha Toy OfficialFlagship Store, World Azz
                   Store, Wottler Toys-Factory Store, X&Z
                   Babies Shop Store, Xiao Bao Zi Store, XIXIAD
                   Store, Xiyangyang Store, X-Pro Store,
                   YaNuoToys Store, YDAENERYS Toy Store,
                   Yu-Shi Toy House Store, ZG-Dropshipping
                   Store and ZG-H Store
AliExpress         Aliexpress.com, an online marketplace
                   platform      that    allows    manufacturers,
                   wholesalers       and      other    third-party
                   merchants, like Defendants, to advertise,
                   offer for sale, sell, distribute and ship their
                   wholesale and retail products originating
                   from China directly to consumers across the
                   world and specifically to consumers residing
                   in the U.S., including New York
Epstein Drangel    Epstein Drangel LLP, counsel for Plaintiff
New York Address   244 Madison Ave, Suite 411, New York, New
                   York 10016
Complaint          Plaintiff’s Complaint
Application        Plaintiff’s Ex Parte Application for: 1) a
                   temporary restraining order; 2) an order
                   restraining Merchant Storefronts (as defined
                   infra) and Defendants’ Assets (as defined
                   infra) with the Financial Institutions (as
                   defined infra); 3) an order to show cause why
                   a preliminary injunction should not issue; 4)
                   an order authorizing bifurcated and
                   alternative service and 5) an order
                   authorizing expedited discovery
Capon Dec.         Declaration of David Capon in Support of
                   Plaintiff’s Application
Yamali Dec.        Declaration of Danielle S. Yamali in Support
                   of Plaintiff’s Application
                              ii
Pop It Products     A soothing tactile toy and smart bubble
                    popping game designed to stimulate
                    children’s senses and develop logic and
                    reasoning skills
Pop It Mark         U.S. Trademark Registration No. 6,183,005
                    for “POP IT!” for goods in Class 28
FoxMind Products    A variety of toys and games that offer mind
                    stimulating fun while developing reasoning
                    skills, spatial logic and other skills associated
                    with science, technology, engineering, and
                    math (STEM)
Counterfeit         Products bearing or used in connection with
Products            the Pop It Mark, and/or products in
                    packaging and/or containing labels bearing
                    the Pop It Mark, and/or bearing or used in
                    connection with marks that are confusingly
                    similar to the Pop It Mark and/or products
                    that are identical or confusingly similar to the
                    Pop It Mark
Infringing Listings Defendants’ listings for Counterfeit Products
User Accounts       Any and all websites and any and all
                    accounts with online marketplace platforms
                    such as AliExpress, as well as any and all as
                    yet undiscovered accounts with additional
                    online marketplace platforms held by or
                    associated with Defendants, their respective
                    officers, employees, agents, servants and all
                    persons in active concert or participation
                    with any of them
Merchant            Any and all User Accounts through which
Storefronts         Defendants,       their   respective     officers,
                    employees, agents, servants and all persons
                    in active concert or participation with any of
                    them operate storefronts to manufacture,
                    import, export, advertise, market, promote,
                    distribute, display, offer for sale, sell and/or
                    otherwise deal in Counterfeit Products, which
                    are held by or associated with Defendants,
                    their respective officers, employees, agents,
                    servants and all persons in active concert or
                    participation with any of them
Defendants’ Assets Any and all money, securities or other
                    property or assets of Defendants (whether
                    said assets are located in the U.S. or abroad)
Defendants’         Any and all financial accounts associated
Financial Accounts with or utilized by any Defendants or any
                    Defendants’ User Accounts or Merchant
                    Storefront(s) (whether said account is located
                                  iii
                    in the U.S. or abroad)
Financial           Any banks, financial institutions, credit card
Institutions        companies and payment processing agencies,
                    such as PayPal Inc. (“PayPal”), Payoneer Inc.
                    (“Payoneer”), the Alibaba Group d/b/a
                    Alibaba.com      payment      services    (e.g.,
                    Alipay.com Co., Ltd., Ant Financial Services
                    Group), PingPong Global Solutions, Inc.
                    (“PingPong”) and other companies or agencies
                    that engage in the processing or transfer of
                    money and/or real or personal property of
                    Defendants
Third Party         Online marketplace platforms, including,
Service Providers   without limitation, those owned and
                    operated, directly or indirectly by AliExpress,
                    as well as any and all as yet undiscovered
                    online marketplace platforms and/or entities
                    through which Defendants, their respective
                    officers, employees, agents, servants and all
                    persons in active concert or participation
                    with any of them manufacture, import,
                    export,     advertise,    market,      promote,
                    distribute, offer for sale, sell and/or
                    otherwise deal in Counterfeit Products which
                    are hereinafter identified as a result of any
                    order entered in this action, or otherwise




                               iv
      WHERAS, Plaintiff having moved ex parte on June 10, 2021 against

Defendants for the following: 1) a temporary restraining order (or “TRO”); 2) an

order restraining Merchant Storefronts and Defendants’ Assets with the

Financial Institutions; 3) an order to show cause why a preliminary injunction

should not issue; 4) an order authorizing bifurcated and alternative service and

5) an order authorizing expedited discovery;

      WHEREAS, on the same day, June 10, 2021, the Court entered an Order

granting Plaintiff’s Application for a TRO, which Order required Defendants to

appear on June 24, 2021, at 2:00 p.m. to show cause why a preliminary

injunction should not issue (the “Show Cause Hearing”);

      WHEREAS, on June 16, 2021, Plaintiff filed a letter requesting

modification of the TRO;

      WHEREAS, on the same day, June 16, 2021, the Court entered an Order,

inter alia¸ extending the TRO and adjourning the June 24, 2021 Show Cause

Hearing to July 9, 2021 (the “June 16, 2021 Order”);

      WHEREAS, on June 30, 2021, pursuant to the alternative methods of

service authorized by the TRO, Plaintiff served the Summons, Complaint, TRO,

all papers filed in support of the Application, the June 16, 2021 Order on each

and every Defendant;

      WHEREAS, on July 8, 2021 at 2:00 p.m., Plaintiff appeared at the Show

Cause Hearing, however, no Defendants appeared.




                                       1
                                       ORDER

1. The injunctive relief previously granted in the TRO shall remain in place

   through the pendency of this litigation, and issuing this Order is

   warranted under Federal Rule of Civil Procedure 65 and Section 34 of the

   Lanham Act.

   a) Accordingly, Defendants are hereby restrained and enjoined from

      engaging in any of the following acts or omissions pending the final

      hearing and determination of this action or until further order of the

      Court:

         i. manufacturing, importing, exporting, advertising, marketing,

            promoting, distributing, displaying, offering for sale, selling

            and/or otherwise dealing in Counterfeit Products or any other

            products bearing the Pop It Mark and/or marks that are

            confusingly similar to, identical to and constitute a counterfeiting

            and/or infringement of the Pop It Mark;

        ii. directly or indirectly infringing in any manner Plaintiff’s Pop It

            Mark;

        iii. using any reproduction, counterfeit, copy or colorable imitation

            of Plaintiff’s Pop It Mark to identify any goods or services not

            authorized by Plaintiff;

        iv. using Plaintiff’s Pop It Mark or any other marks that are

            confusingly similar to the Pop It Mark on or in connection with


                                       2
    Defendants’ manufacturing, importing, exporting, advertising,

    marketing, promoting, distributing, displaying, offering for sale,

    selling and/or otherwise dealing in Counterfeit Products;

v. using any false designation of origin or false description, or

    engaging in any action which is likely to cause confusion, cause

    mistake and/or to deceive members of the trade and/or the

    public as to the affiliation, connection or association of any

    product      manufactured,        imported,    exported,    advertised,

    marketed, promoted, distributed, displayed, offered for sale or

    sold by Defendants with Plaintiff, and/or as to the origin,

    sponsorship or approval of any product manufactured, imported,

    exported,     advertised,       marketed,     promoted,    distributed,

    displayed, offered for sale or sold by Defendants and Defendants’

    commercial activities and Plaintiff;

vi. secreting,    concealing,       destroying,    altering,   selling   off,

    transferring or otherwise disposing of and/or dealing with: (i)

    Counterfeit Products and/or (ii) any computer files, data,

    business records, documents or any other records or evidence

    relating to their User Accounts, Merchant Storefronts or

    Defendants’     Assets      and    the   manufacture,      importation,

    exportation, advertising, marketing, promotion, distribution,

    display, offering for sale and/or sale of Counterfeit Products;




                                3
    vii. effecting assignments or transfers, forming new entities or

         associations, or creating and/or utilizing any other platform,

         User Account, Merchant Storefront or any other means of

         importation, exportation, advertising, marketing, promotion,

         distribution, display, offering for sale and/or sale of Counterfeit

         Products for the purposes of circumventing or otherwise avoiding

         the prohibitions set forth in this Order; and

    viii. knowingly instructing, aiding or abetting any other person or

         business entity in engaging in any of the activities referred to in

         subparagraphs 1(a)(i) through 1(a)(vii) above and 1(b)(i) through

         1(b)(ii) and 1(c)(i) below.

b) Accordingly,   the   Third    Party      Service   Providers      and   Financial

   Institutions are hereby restrained and enjoined from engaging in any of

   the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

      i. secreting, concealing, transferring, disposing of, withdrawing,

         encumbering or paying Defendants’ Assets from or to Defendants’

         Financial Accounts until further ordered by this Court;

     ii. secreting,     concealing,        destroying,   altering,     selling   off,

         transferring or otherwise disposing of and/or dealing with any

         computer files, data, business records, documents or any other

         records or evidence relating to the Defendants’ User Accounts,

         Merchant Storefronts, Defendants’ Assets and the manufacture,


                                       4
        importation, exportation, advertising, marketing, promotion,

        distribution, display, offering for sale and/or sale of Counterfeit

        Products; and

    iii. knowingly instructing, aiding, or abetting any other person or

        business entity in engaging in any of the activities referred to in

        subparagraphs 1(a)(i) through 1(a)(vii) and 1(b)(i) through 1(b)(ii)

        above.

c) Accordingly, the Third Party Service Providers are hereby restrained

  and enjoined from engaging in any of the following acts or omissions

  pending the final hearing and determination of this action or until

  further order of the Court:

      i. providing services to Defendants, Defendants’ User Accounts and

        Defendants’ Merchant Storefronts, including, without limitation,

        continued operation of Defendants’ User Accounts and Merchant

        Storefronts;

     ii. secreting,    concealing,       destroying,   altering,   selling   off,

        transferring or otherwise disposing of and/or dealing with any

        computer files, data, business records, documents or any other

        records or evidence relating to the Defendants’ User Accounts,

        Merchant Storefronts, Defendants’ Assets and the manufacture,

        importation, exportation, advertising, marketing, promotion,

        distribution, display, offering for sale and/or sale of Counterfeit

        Products; and


                                     5
           iii. knowingly instructing, aiding, or abetting any other person or

              business entity in engaging in any of the activities referred to in

              subparagraphs 1(a)(i) through 1(a)(vii), 1(b)(i) through 1(b)(ii) and

              1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO

   shall remain in place through the pendency of this litigation, including

   that:

   a) within seven (7) days of receipt of notice of this Order, any newly

      discovered Financial Institutions who are served with this Order shall

      locate and attach Defendants’ Financial Accounts, shall provide written

      confirmation of such attachment to Plaintiff’s counsel and provide

      Plaintiff’s counsel with a summary report containing account details for

      any and all such accounts, which shall include, at a minimum,

      identifying information for Defendants and Defendants’ User Accounts,

      contact information for Defendants (including mailing addresses and e-

      mail addresses), account numbers and account balances for any and

      all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously

   granted in the TRO shall remain in place through the pendency of this

   litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the

      Federal Rules of Civil Procedure as well as Local Civil Rule 33.3 of the

      Local Rules for the Southern and Eastern Districts of New York and


                                        6
   Defendants who are served with this Order shall provide written

   responses under oath to such interrogatories within fourteen (14) days

   of service to Plaintiff’s counsel.

b) Plaintiff may serve requests for the production of documents pursuant

   to Rules 26 and 34 of the Federal Rules of Civil Procedure and

   Defendants who are served with this Order, their respective officers,

   employees, agents, servants and attorneys and all persons in active

   concert or participation with any of them who receive actual notice of

   this Order shall produce all documents responsive to such requests

   within fourteen (14) days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all

   Financial Institutions who receive service of this Order shall provide

   Plaintiff’s counsel with all documents and records in their possession,

   custody or control (whether located in the U.S. or abroad), relating to

   any and all of Defendants’ Financial Accounts, User Accounts and

   Merchant Storefronts, including, but not limited to, documents and

   records relating to:

 i.    account numbers;

 ii.   current account balances;

iii.   any and all identifying information for Defendants and Defendants'

       User   Accounts,     including   names,    addresses       and   contact

       information;




                                    7
 iv.    any and all account opening documents and records, including, but

        not limited to, account applications, signature cards, identification

        documents, and if a business entity, any and all business

        documents provided for the opening of each and every of Defendants’

        Financial Accounts;

  v.    any and all deposits and withdrawal during the previous year from

        each and every of Defendants’ Financial Accounts and any and all

        supporting documentation, including, but not limited to, deposit

        slips, withdrawal slips, cancelled checks and account statements;

 vi.    any and all wire transfers into each and every of Defendants’

        Financial Accounts during the previous year, including, but not

        limited to, documents sufficient to show the identity of the

        destination of the transferred funds, the identity of the beneficiary’s

        bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without

        limitation, identifying information and account numbers for any and

        all User Accounts that Defendants have ever had and/or currently

        maintain;

viii.   the identities, location and contact information, including any and

        all e-mail addresses, of Defendants, their respective officers,

        employees, agents, servants and all persons in active concert or

        participation with any of them;




                                    8
      ix.    the nature of Defendants’ businesses and operations, methods of

             payment, methods for accepting payment and any and all financial

             information, including, but not limited to, information associated

             with Defendants’ User Accounts, a full accounting of Defendants’

             sales history and listing history under such accounts, and

             Defendants’ Financial Accounts associated with Defendants’ User

             Accounts; and

       x.    Defendants’ manufacturing, importing, exporting, advertising,

             marketing, promoting, distributing, displaying, offering for sale

             and/or selling of Counterfeit Products, or any other products

             bearing the Pop It Mark and/or marks that are confusingly similar

             to, identical to and constitute a counterfeiting and/or infringement

             of the Pop It Mark.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party

   Service Providers shall provide to Plaintiff’s counsel all documents and

   records in its possession, custody or control (whether located in the U.S. or

   abroad) relating to Defendants’ User Accounts and Defendants’ Merchant

   Storefronts, including, but not limited to, documents and records relating to:

        i.   any and all User Accounts and Defendants’ Merchant Storefronts

             and account details, including, without limitation, identifying

             information and account numbers for any and all User Accounts

             and Defendants’ Merchant Storefronts that Defendants have ever




                                        9
            had and/or currently maintain with the Third Party Service

            Providers;

      ii.   the identities, location and contact information, including any and

            all e-mail addresses of Defendants;

     iii.   the nature of Defendants’ businesses and operations, methods of

            payment, methods for accepting payment and any and all financial

            information, including, but not limited to, information associated

            with Defendants’ User Accounts and Defendants’ Merchant

            Storefronts, a full accounting of Defendants’ sales history and listing

            history under such accounts and Defendants’ Financial Accounts

            with any and all Financial Institutions associated with Defendants’

            User Accounts and Defendants’ Merchant Storefronts; and

     iv.    Defendants’ manufacturing, importing, exporting, advertising,

            marketing, promoting, distributing, displaying, offering for sale

            and/or selling of Counterfeit Products, or any other products

            bearing the Pop It Mark and/or marks that are confusingly similar

            to, identical to and constitute an infringement of the Pop It Mark.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service

     may be made on, and shall be deemed effective as to Defendants if it is

     completed by one of the following means:

a)      delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website

        (including NutStore, a large mail link created through Rmail.com and

        via website publication through a specific page dedicated to this


                                        10
        Lawsuit accessible through ipcounselorslawsuit.com) where each

        Defendant will be able to download a PDF copy of this Order to

        Defendants’ e-mail addresses to be determined after having been

        identified by AliExpress pursuant to Paragraph V(C) of the TRO; or

b)      delivery of a message to Defendants through the system for

        communications established by the Third Party Service Providers on

        their respective platforms, notifying Defendants that an action has been

        filed against them in this Court and providing a link to a secure website

        (such as NutStore or a large mail link created through Rmail.com)

        where each Defendant will be able to download a PDF copy of this

        Order.

5. As sufficient cause has been shown, that such alternative service by

     electronic means ordered in the TRO and herein shall be deemed effective

     as to Defendants, Third Party Service Providers and Financial Institutions

     through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made

     on and deemed effective as to the Third Party Service Providers and

     Financial Institutions if it is completed by the following means:

        a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

           website where PayPal Inc. will be able to download a PDF copy of

           this Order via electronic mail to PayPal Legal Specialist at

           EEOMALegalSpecialist@paypal.com;




                                      11
        b)   delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

             website where AliPay.com Co., Ltd., Ant Financial Services will

             be able to download a PDF copy of this Order via electronic

             mail Mr. Di Zhang, Member of the Legal & Compliance

             Department – IP, at di.zd@alipay.com;

        c)   delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

             website where Alibaba will be able to download a PDF copy of

             this Order via electronic mail to Chloe He, Alibaba Group at

             chloe.he@alibaba-inc.com;

        d)   delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

             website where Payoneer Inc. will be able to download a PDF

             copy of this Order via electronic mail to Payoneer Inc.’s

             Customer              Service            Management               at

             customerservicemanager@payoneer.com and Edward Tulin,

             counsel for Payoneer Inc., at Edward.Tulin@skadden.com; and

        e)   delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure

             website where PingPong Global Solutions Inc. will be able to

             download a PDF copy of this Order via electronic mail to

             PingPong     Global    Solutions     Inc.’s   Legal    Department

             legal@pingpongx.com.

7. Defendants are hereby given notice that they may be deemed to have

  actual notice of the terms of this Order and any act by them or anyone of




                                    12
         them in violation of this Order may be considered and prosecuted as in

         contempt of this Court.

    8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until

         a final disposition of this case or until this Order is terminated.

    9. This Order shall remain in effect during the pendency of this action, or

         until further order of the Court.

    10.        Any Defendants that are subject to this Order may appear and move

         to dissolve or modify the Order on two (2) days’ notice to Plaintiff or on

         shorter notice as set by the Court.




Dated:       July 9, 2021                         SO ORDERED.
             New York, New York



                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE




                                             13
